Citation Nr: 1043235	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-03 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for posttraumatic stress disorder (PTSD) for the 
appellate period prior to May 4, 2009.

2.  Entitlement to an initial disability rating in excess of 30 
percent for PTSD for the appellate period as of May 4, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which, inter alia, granted the Veteran's claim for 
service connection for PTSD, and assigned a rating of 10 percent.  
In an August 2009 Supplemental Statement of the Case (SSOC), the 
RO increased the Veteran's rating to 30 percent as of May 4, 
2009.

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  A copy of this transcript is associated with the 
record.


FINDING OF FACT

Throughout the appellate period, the Veteran's PTSD is 
characterized by difficulty sleeping, hypervigilance, some 
impairment of short term memory, intrusive and distressing 
memories about his service in Vietnam, nightmares and flashbacks 
about combat, social detachment, anger, depression, and anxiety.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, prior 
to May 4, 2009, the criteria for a rating of 30 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2010).

2.  As of May 4, 2009, the criteria for a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A December 2007 letter, provided to the Veteran before the June 
2008 rating decision, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his claim, what VA would do and had done, and 
what evidence he should provide.  The letter also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claim.

The issues on appeal stem from initial rating assignments.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, 
the Court has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective date 
has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court most recently clarified in Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008), that where a service connection claim has 
been substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to any downstream initial rating and 
effective date elements.  The Court added that its decision was 
consistent with its prior decisions in Dingess.  In this regard, 
the Court emphasized its holding in Dingess that "once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once an NOD has been filed, only the 
notice requirements for rating decisions and statements of the 
case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control 
as to further communications with the appellant, including as to 
what "evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.  The Board 
notes that the Veteran was provided with notice consistent with 
Dingess in December 2007.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, and VA treatment records have been obtained.  
The Veteran has not reported that he is in receipt of Social 
Security Administration (SSA) disability benefits.  See May 2010 
Board hearing at p. 11; see also Golz v. Shinseki, 590 F.3d 1317, 
1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis:  Initial Disability Ratings for PTSD

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.

A 10 percent evaluation is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; where symptoms are controlled 
by continuous medication.

A 30 percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American 
Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 
4.125(a), 4.130 (2008).  GAF scores of 61 to 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school).  Id.

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  In addition, the evaluation must be based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but the 
rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126; Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran has a history of treatment at VA facilities for his 
PTSD, including regular individual therapy for his service-
connected PTSD.  His GAF scores, assigned by VA clinicians 
between July 2007 and September 2009, have ranged from 50 to 70.  
Significantly, the Veteran had GAF scores of 50 in July 2007, 55 
in October 2007, 50 in November 2007, and 70 in September 2008-
all during the appellate period prior to May 4, 2009.

In September 2007, the Veteran's son and daughter sent letters to 
VA expressing their belief that the Veteran has paranoia.  Also 
in September 2007, the Veteran's spouse sent a letter to VA in 
which she wrote that the Veteran started having "the shakes" 
and trouble sleeping upon his return from service in Vietnam.  
She further noted that, since service, the Veteran has purchased 
and slept beside a gun, and takes the gun with him to check the 
house when he hears noises at night.  She noted that he keeps the 
gun within reach wherever he goes.

VA provided the Veteran with a Compensation and Pension (C&P) 
examination of his PTSD in April 2008.  The examiner reviewed the 
claims file.  The examiner found that the Veteran had no 
impairment of thought process or communication; no delusions; no 
hallucinations; no homicidal ideation; and some history of 
suicidal ideation.  The Veteran was oriented to person, place, 
time, and situation.  The Veteran stated that his long-term 
memory is good, and his short term memory is not too bad.  The 
Veteran reported no history of obsessive or ritualistic behavior, 
panic attacks, or impaired impulse control.  The examiner found 
no signs or symptoms of psychosis.  The Veteran reported having 
intrusive and distressing memories about his service in Vietnam 
once or twice per year, and dreams about combat from once a month 
to once a year.  He also reported being hypervigilant-including 
doing perimeter checks of his home-and having difficulty 
sleeping.  The Veteran is married.  The Veteran reported being 
detached from others, and having no friends in his current city.  
The Veteran noted that he owns a couple of businesses, plus parts 
of a couple others.  The examiner diagnosed the Veteran with 
PTSD, and assigned a GAF score of 65.

In September 2008, the Veteran called VA to express his 
dissatisfaction with the April 2008 C&P examination.  He reported 
that the examiner "would not let me answer any question that she 
asked.  She cut me off every time before I could give a complete 
answer."  Consequently, VA provided the Veteran with a new C&P 
examination.

VA provided the Veteran with a second C&P examination of his PTSD 
in May 2009.  The examiner reviewed the claims file.  He noted 
that the Veteran sees a VA clinician for his PTSD every three to 
six months.  The Veteran reported having nightmares and 
flashbacks involving memories of war.  He also reported having 
frequent anger, hypervigilance, and startle response.  The 
Veteran noted that he does not go anywhere without either a gun 
or a knife, and he sleeps with a gun under his pillow.  He 
further stated that he is phobic of, and avoids, crowds.  The 
Veteran reported that he is married, has no friends, and sees his 
relatives occasionally.  On examination, the examiner found that 
the Veteran was calm, alert, and oriented to time, place, person, 
and situation.  He had good memory and concentration, and 
generally adequate judgment.  The Veteran had some problems with 
impulse control and inability to make and carry out plans.  The 
Veteran's mood was depressed and anxious.  The Veteran denied 
suicidal thoughts, plans, or attempts, although he reported 
having violent thoughts, plans, and attempts.  The Veteran denied 
any delusions or hallucinations.  He reported that he is 
currently retired.  The VA examiner diagnosed the Veteran with 
PTSD and social phobia, and assigned a GAF score of 60.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiners and clinicians are so 
qualified, their medical findings constitute competent medical 
evidence.

The Veteran provided testimony to the Board in May 2010.  He 
reported that he has been married for over 43 years.  Id. at p. 
3.  He also stated that he has no friends other than his spouse, 
and no hobbies besides gardening.  Id. at pp. 4, 11.  He noted 
that the couple with whom he and his wife were friends moved to 
another state.  Id. at p. 11.  The Veteran reported having 
nightmares or flashbacks two to four times per week.  Id. at pp. 
5, 8.  He also reported that he had purchased a larger bed 
because he sometimes slings his arms at night, which had hit his 
wife in the past.  Id. at p. 5.  The Veteran stated that he 
avoids suicidal ideations because his wife takes care of him.  
Id. at pp. 6, 9-10.  The Veteran explained that all of his 
treatment for PTSD is on an outpatient basis, and that he has 
never been hospitalized for his PTSD.  Id. at p. 6.  He stated 
that he has very few panic attacks now, because they are caused 
by being in crowds, and he avoids crowds.  Id. at pp. 8-9.  The 
Veteran noted that he has had "quite a few incidents of road 
rage," including times where he has pulled over the other driver 
and challenged him to a fight, although no fights have 
transpired.  Id. at p. 10.  The Veteran noted that he is no 
longer employed, and that while he "never blamed it on PTSD," 
he did have anger management problems while working.  Id. at p. 
5.  He explained that he retired in 1999 due to his arguments 
with customers, his wife's desire to move to a warmer climate for 
medical reasons, and their ability to afford retirement.  Id. at 
p. 11.

Based on a review of the foregoing, the Board finds that the 
evidence supports a continuation of the 30 percent rating for the 
Veteran's PTSD symptoms for the appellate period as of May 4, 
2009, and a grant of 30 percent for the Veteran's PTSD symptoms 
for the appellate period prior to May 4, 2009.  A review of the 
Veteran's symptoms, VA treatment records, and GAF scores 
demonstrates that his disability meets the criteria for 30 
percent throughout the entire appellate period.

Throughout the appellate period, the evidence, which includes VA 
treatment records and April 2008 and May 2009 C&P examinations, 
generally shows the Veteran to have difficulty sleeping, 
hypervigilance, some impairment of short term memory, intrusive 
and distressing memories about his service in Vietnam, nightmares 
and flashbacks about combat, social detachment, anger, 
depression, anxiety, and GAF scores ranging from 50 to 70.  As 
explained above, GAF scores of 61 to 70 are indicative of some 
mild symptoms, scores of 51-60 involve moderate symptoms, and 
scores ranging from 41 to 50 reflect serious symptoms.

A 50 percent evaluation is not for application for any time 
during the appellate period because the Veteran does not have 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; or impaired 
abstract thinking.

Although the Veteran has demonstrated disturbances of motivation 
and mood and difficulty in establishing and maintaining effective 
work and social relationships, the Board finds that those 
characteristics are outweighed by the more numerous 
characteristics associated with a 30 percent disability rating, 
including depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss.  38 C.F.R. § 4.1.

The Board has considered the issue of whether the Veteran's PTSD, 
standing alone, presents an exceptional or unusual disability 
picture, as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a 
three-step analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-
116.  First, the threshold factor for extra-schedular 
consideration is that there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in the 
Rating Schedule to determine whether the Veteran's disability 
picture is adequately contemplated by the Rating Schedule.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Id. at 115.  However, if not adequately contemplated by the 
rating criteria, the second step is to determine whether the 
claimant's exceptional disability picture exhibits other related 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Id. at 116.  See also 38 C.F.R. 
§ 3.321(b)(1).  If either of the factors of step two is found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id. at 116.  The Board finds that the 
rating criteria reasonably describe the claimant's disability 
level and symptomatology; therefore, no extra-schedular rating is 
warranted.

In summary, the Board finds that the evidence supports a 30 
percent disability rating for the entire appellate period.  38 
C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411.  The Board has 
considered whether staged ratings are appropriate; however, in 
the present case, the Veteran's symptoms are accounted for by the 
above ratings, and, as such, staged ratings are not warranted.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).





ORDER

For the appellate period prior to May 4, 2009, a disability 
rating of 30 percent, but no more, for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

As of May 4, 2009, a disability rating in excess of 30 percent 
for PTSD is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


